Citation Nr: 0431639	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  01-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
June 1962 to August 1964.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
testified at an RO hearing in March 2003.

The issue of service connection for low back disability 
(under a merits analysis) is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  By rating decision in December 1990, it was determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for low 
back disability; the veteran did not file a notice of 
disagreement.  

2.  By a rating decision in July 1999, it was determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for low back 
disability; notice of the determination was not mailed to the 
veteran's address of record.  

3.  Certain items of evidence received since the December 
1990 rating decision are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

4.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service. 


CONCLUSIONS OF LAW

1.  The December 1990 rating decision which denied service 
connection for low back disability is the most recent final 
determination on the low back disability issue.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  Evidence received since the December 1990 rating decision 
is new and material, and the veteran's claim of service 
connection for low back disability has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a July 2001 RO 
letter and August 2003 supplemental statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the July 2001 RO letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the RO's decision to deny the claim in October 
2002 came just as the VCAA was being passed.  No notification 
could, therefore, have been given prior to the RO's decision.  
It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the July 2001 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The Board also notes that the July 
2001 letter implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
In fact, the veteran submitted new evidence, while his claim 
was on appeal, indicating he understood his rights to produce 
evidence.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, with regard to the hypertension issue, the Board 
finds that there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes service medical records, private medical 
records, and VA medical records.  Although the veteran has 
not been afforded a VA examination with opinion, the 
information and evidence already of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with these issues.

Low Back Disability

A review of the claims file reveals that claims of service 
connection for low back disability have been denied on a 
number of occasions over the years, and the veteran did not 
initiate appeals from the determinations.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  The veteran has attempted to reopen his low back 
disability claim, the RO denied the request, and the present 
appeal ensued.  In order to reopen a claim, there must be new 
and material evidence presented or secured "since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Therefore, the Board must first determine 
which prior decision is the most recent final determination. 

In reviewing the claims file, the Board notes one of the RO 
determinations on this issue was rendered in July 1999.  
Although the RO mailed notice of the decision to a prior 
address used by the veteran, it appears from other 
documentation of record at that time that he was living at 
another address.  In fact, it appears that the RO has already 
sent communications to the new address.  However, the notice 
of the decision was sent to a prior address.  Under the 
circumstances, the Board is unable to find that there was 
proper notice of the July 1999 decision.  Therefore, the July 
1999 decision may not be viewed as the most recent final 
determination.  See generally 38 U.S.C.A. § 7105.  

It appears that the most recent final determination was made 
by the RO in December 1990.  The veteran was notified by 
letter dated that same month (and it appears that this notice 
letter was sent to the veteran's address of record at that 
time).  However, he did not file a notice of disagreement to 
initiate an appeal.  Therefore, the December 1990 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

For purposes of the present appeal, the Board believes that 
the applicable definition of new and material evidence is the 
one set forth in 38 C.F.R. § 3.156 (2001).  New and material 
evidence as defined in that regulation is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

It appears that prior denials of the veteran's low back 
disability claim were based on an underlying finding that 
back symptoms noted during his active duty service were due 
to a personality disorder and not to a diagnosed low back 
disorder.  However, certain evidence received since December 
1990 suggests that the veteran may suffer from a diagnosed 
low back disorder related to an injury during service.  The 
Board specifically notes a January 10, 1999, statement from 
Clarito T. Valera, M.D. to the effect that Dr. Valera had 
treated the veteran "sometime in 1968 to 1991" for low back 
symptoms.  Dr. Valera diagnosed osteoarthritis secondary to 
an injury on a ship.  The Board stresses that for the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In view of the reasons for the prior denial 
of the veteran's claim, the Board finds that Dr. Valera's 
January 1999 statement must be viewed as new and material.  
The claim of service connection for low back disability has 
therefore been reopened.  This issue will be further 
discussed in the remand section of this decision. 

Hypertension

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for treatment of or 
diagnosis of hypertension.  The veteran's Report of Medical 
Examination upon entrance into service revealed a blood 
pressure reading of 122/70.  In August 1962, the veteran 
complained of a continuous headache located over the 
occipital area radiating forward.  The examination revealed a 
mild upper respiratory infection, which was treated.  Also, 
in August 1962 the veteran complained of vertigo.  The 
veteran was seen by a medical board in July 1964.  The 
headaches were noted as being blamed on the veteran's sinus 
condition.  There was no mention of high blood pressure or 
hypertension in the July 1964 Report of Board of Medical 
Survey.  It therefore appears that trained medical personnel 
were of the opinion during service that there was no 
symptomatology which warranted a diagnosis of hypertension.     

Looking to post-service evidence, the Board notes that the 
veteran did not make reference to hypertension when he filed 
a claim for VA benefits based on low back disability in 
September 1966.  The Board believes this to be significant in 
that it would be reasonable to expect that the veteran would 
have included a claim for hypertension at that time if he 
believed he suffered from that disorder.  It is also very 
significant that there were no findings of elevated blood 
pressure or diagnosis of hypertension on VA examination in 
November 1966.  Blood pressure was recorded as 126/80, and no 
abnormalities of the cardiovascular system were noted.  
Likewise, VA examination in January 1977 did not reference 
any findings of hypertension.  Based on this evidence, the 
Board must conclude that hypertension was not manifested 
during the veteran's service, within the one-year presumptive 
period, or for a number of years after service.  

In fact, at the October 1997 VA examination the examiner 
noted that the veteran reported having hypertension since 
1986 or 1987 around the time of his heart attack.  Subsequent 
medical records do show that the veteran suffers from 
hypertension, but there is nothing in such records to suggest 
any link to service.     

The veteran contends that his current hypertension is related 
to his vertigo and complaints of headaches during service.  
However, the veteran is not a medical doctor and is not 
competent to render a medical opinion.  Medical diagnoses and 
opinions as to medical etiology require diagnostic skills and 
must be made by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As already noted, service 
medical personnel did not attribute the vertigo or headaches 
during service to hypertension.  

In sum, there is no competent evidence of a link between the 
veteran's hypertension and service.  There is no evidence of 
hypertension in service.  The first medical evidence of 
hypertension in the record is included in VA medical records 
in 1997 which contain reports of an earlier diagnosis in 1986 
or 1987, more than 20 years after service.  Consequently, 
service connection for hypertension is not warranted.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the hypertension issue. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for low back 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the remand section of this 
decision. 

Entitlement to service connection for hypertension is not 
warranted.  To this extent, the appeal is denied. 


REMAND

In view of the reopening of the veteran's low back disability 
claim and the fact that the new and material evidence 
consists of a private medical opinion, the Board believes 
that further development of the medical record is necessary 
before undertaking a merits review of this issue.  

Accordingly, the service connection for low back disability 
issue is hereby REMANDED for the following actions:

1.  The RO should contact Clarito T. 
Valera, M.D. and request copies of all 
pertinet treatment records. 

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
current low back disability.  It is 
imperative that the claims file be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  All clinical and special 
test findings should be reported, and any 
current chronic low back disorder(s) 
diagnosed should be clearly reported.  As 
to any chronic low back disorder found to 
be present (after examining the veteran 
and reviewing the claims file, to include 
service medical records), the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
current chronic low back disorder is 
causally related to the low back 
complaints noted during service.  

3.  After completion of the above, the RO 
should review the record on a de novo 
basis and undertake a merits analysis of 
the veteran's claim of service connection 
for low back disability.  If the benefit 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



